—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 13,1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*844Claimant had worked for the same employer for three years when his original position was phased out and he was transferred to a different department. Claimant left his new position after one day, when it became apparent that the hours were less certain than they had been in his previous job and that on certain days he might have to work after 2:00 p.m. This was unacceptable to claimant because he was accustomed to picking up his wife at her employment every day at 2:30 p.m. The Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he had left his employment without good cause. Substantial evidence supports this determination. Hearing testimony disclosed that claimant felt constrained to drive his wife home from work because she was "afraid” to take a taxi. Clearly, this constituted a personal, noncompelling reason for claimant’s resignation and he was properly found disqualified from receiving benefits (see, Matter of Constantino [Sweeney], 215 AD2d 860, 861).
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.